internal_revenue_service number release date index number --------------------------------------------------------- ---------------------------------- ---------------------------- ----------------------------------------- in re ---------------------------------------------------- ---------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc intl b06 plr-100865-10 date date legend taxpayer parent business a date date date date date taxable_year taxable_year taxable_year taxable_year accounting firm dear -------------------- --------------------------------------------------------- ------------------ ------------------------------------------------ -------------------------- ----------------- --------------------- ----------------------------- -------------------------- ------- ------- ------- ------- ------- this responds to the letter from your authorized representative dated date requesting a ruling that taxpayer be permitted an extension of time under sec_301_9100-3 to file form 4876-a election to be treated as an interest_charge_disc in accordance with temp sec_1_921-1t to be effective as of date the rulings given in this letter are based on facts and representations submitted by taxpayer and accompanied by a penalties of perjury statement this office has not plr-100865-10 verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts taxpayer is a domestic_corporation that is wholly owned by parent a domestic_corporation parent is engaged in business a taxpayer was incorporated on date with the intent that it would eventually elect to be treated as an interest charge domestic_international_sales_corporation disc when such election would benefit parent taxpayer chose to neither undertake activities in taxable_year sec_1 and nor make a disc election for those taxable years however parent made a capital_contribution to taxpayer in taxable_year and taxpayer filed income_tax returns for taxable_year sec_1 and late in taxable_year parent performed an analysis of benefits to be gained from disc treatment for taxpayer and decided that taxpayer should make a disc election that would be effective for taxable_year on date within days after the beginning of taxable_year taxpayer filed form 4876-a and began operating as a disc believing erroneously that the election would be effective pursuant to the third sentence of temp sec_1 a -1t b in date parent consulted accounting firm regarding various technical issues concerning the operation of a disc at that time parent learned that taxpayer’s form 4876-a was neither timely filed nor effective for any taxable_year because it was not filed during the 90-day period immediately preceding the beginning of a taxable_year as required by sec_992 in the case of existing corporations therefore on date within days before the beginning of taxable_year parent filed a protective form 4876-a and sought an extension of time from the secretary ie the subject of this letter_ruling to make a disc election for taxable_year taxpayer made the following arguments the first clause of sec_992 does not prescribe a due_date within the meaning of sec_301_9100-1 past private letter rulings with respect to disc elections demonstrate that the particular election at issue is a regulatory election repetition of a statutory due_date in a regulation results in a regulatory election if the regulation provides any guidance in addition to the repetition statutory language mentioning the possibility of regulatory elections as in the second clause of sec_992 automatically transforms any accompanying statutory election into a regulatory election this election is analogous to elections provided in sec_1_108-4 and sec_1_1502-21 both of which have been characterized as regulatory elections for relief purposes in private letter rulings and in the alternative relief is not necessary in this case because the in particular taxpayer did not want to violate sec_943 of the extraterritorial_income_exclusion provisions plr-100865-10 second clause of sec_992 gives us the authority to grant relief with respect to both regulatory and statutory disc elections the period of limitations on assessment under sec_6501 has not expired for taxpayer’s taxable years for which the election is being made or any taxable years that would have been affected by the election had taxpayer made a timely election taxpayer has requested a ruling that grants an extension of time to file form 4876-a within days from the issuance of a favorable ruling letter so that the form will be treated as timely filed within the days preceding year sec_992 provides law and analysis an election by a corporation to be treated as a disc shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate temp sec_1_921-1t provides in relevant part a corporation electing interest_charge_disc status must file form 4876a a corporation electing to be treated as a fsc small_fsc or interest_charge_disc for its first taxable_year shall make its election within days after the beginning of that year a corporation electing to be treated as a fsc small_fsc or interest_charge_disc for any taxable_year other than its first taxable_year shall make its election during the 90-day period immediately preceding the first day of that taxable_year the election to be a fsc small_fsc or interest_charge_disc may be made by the corporation however during the first days of a taxable_year even if that taxable_year is not the corporation's first taxable_year if that taxable_year begins before date likewise the election to be a fsc or a small_fsc may be made during the first days of any taxable_year of a corporation if the corporation had in a prior taxable_year elected small_fsc or fsc status and the corporation revokes the small_fsc or fsc election within the day period a corporation which was a disc for its taxable_year ending date which wishes to be treated as an interest_charge_disc beginning with its plr-100865-10 first taxable_year beginning after date may make the election to be treated as an interest_charge_disc by filing form 4876a on or before date also if a corporation which has elected fsc small_fsc or interest_charge_disc status or a shareholder of that corporation is acquired in a qualified_stock_purchase under sec_338 and if an election under sec_338 is effective with regard to that corporation the corporation may re-elect fsc small_fsc or interest_charge_disc status whichever is applicable not later than the date of the election under sec_338 see sec_338 and sec_1_338-2 sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i similar relief is generally not available for statutory elections sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin and provides that a statutory election is an election whose due_date is prescribed by statute for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interest of the government the election prescribed in the first clause of sec_992 is on its face a statutory election that fact is not changed by the repetition of that election in temp sec_1_921-1t consistent with the second clause of sec_992 the secretary has prescribed in regulations other times for making the election these include a due_date for newly formed corporations three due dates that were applicable to the transition_period associated with the revision of the disc provisions and enactment of the fsc provisions at the end of and a due_date for relief is available for statutory elections in only one limited case that is not applicable here see sec_301_9100-2 see also t d 1984_2_cb_151 and ann 1985_1_irb_42 both documents providing precursor transition_period election due dates plr-100865-10 making the election in connection with certain qualified_stock_purchase transactions see generally temp sec_1_921-1t these elections which have due dates prescribed in the regulation but not the statute are regulatory elections upon careful consideration we do not agree with taxpayer’s arguments summarized above and we do not agree that the authorities cited by taxpayer in support of those arguments stand for the propositions for which taxpayer cites them the only disc election that possibly can apply to taxpayer in this case and the only election that taxpayer is attempting to make in this case is the election that is statutorily prescribed in the first clause of sec_992 and then repeated in temp sec_1_921-1t further because the secretary exercised his authority to provide in regulations a number of additional election due dates for particular circumstances because none of those regulatory elections apply to taxpayer in this case and because the relief rules explicitly provide the remedy with respect to missed elections we do not interpret the second clause of sec_992 as providing authority above and beyond the authority to grant relief to grant taxpayer’s request for relief with respect to the statutory election at issue therefore the commissioner does not have discretionary authority under sec_301_9100-1 or otherwise to grant taxpayer an extension of time to make that election accordingly taxpayer is not granted an extension of time to make a disc election effective for taxable_year consideration of the granting of an extension in this letter_ruling is not a determination that taxpayer is otherwise eligible to make the election or to claim disc status or benefits for any taxable_year this ruling is directed only to the taxpayer that requested it sec_6110 provides that written determinations may not be used or cited as precedent except as expressly provided herein this ruling neither expresses nor implies any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this ruling letter pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by further to the extent those authorities are private letter rulings we note that in any event they carry no precedential value see sec_6110 plr-100865-10 attaching a statement to their return that provides the date and control number of the letter_ruling sincerely ________________ christopher j bello chief branch associate chief_counsel international
